i          i      i                                                                           i        i       i




                                   MEMORANDUM OPINION

                                            No. 04-10-00470-CV

                           IN RE WILLIAM JAMES JONAS III, Relator

                                   Original Habeas Corpus Proceeding1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: July 7, 2010

PETITION FOR WRIT OF HABEAS CORPUS DENIED

           The court has considered relator’s petition for a writ of habeas corpus and a motion for

emergency relief and is of the opinion the relator is not entitled to the relief sought. Accordingly,

relator’s petition for a writ of habeas corpus and request for emergency relief are denied. See TEX .

R. APP . P. 52.8(a).



                                                                      PER CURIAM




        … This proceeding arises out of Cause No. 2007-CI-13110, styled In the Matter of the Marriage of Charlotte
           1

Pawel Jonas and William James Jonas, III, pending in the 408th Judicial District Court, Bexar County, Texas, the
Honorable Michael P. Peden presiding.